Citation Nr: 1811697	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an effective date prior to February 22, 2010, for the grant of service-connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder.

3.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder, to include entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to June 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO) dated in November 2010 (denied service connection for a low back disorder) and November 2016 (implemented the October 2016 Board decision granting service connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder, and assigned a rating of 10 percent disabling from February 22, 2010 and 30 percent from that date).  An interim July 2017 rating decision granted an increased 50 percent rating for the Veteran's acquired psychiatric disorder from February 22, 2010.  The Veteran has not expressed satisfaction with this determination and is presumed to be seeking the maximum benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial rating for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder, remains before the Board.

In October 2014 and October 2016, the Board remanded the matter of service connection for a low back disorder for additional development.  

With regard to the issues on appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a November 2017 Brief in Response to 90 Day Letter, the Veteran's attorney asserted that the Veteran is unemployable due to his service-connected acquired psychiatric disorder.  Accordingly, the Board finds that a TDIU claim is part and parcel of the Veteran's increased rating claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of service connection for a low back disorder and for an increased initial rating for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 6, 2007, VA received the Veteran's request to amend his service-connection claim to include posttraumatic stress disorder (PTSD).  

2.  A February 7, 2008 letter notified the Veteran of the denial of his claim of service connection for PTSD; the Veteran did not file a notice of disagreement and no new and material evidence was received within a year of the issuance of this decision; his request to reopen his PTSD claim was received on February 22, 2010.  

3.  According to the Veterans Benefits Management System (the Veteran's virtual file) his service treatment records (STRs) were first associated with his virtual file in January 2015 (although documentation in the file indicates they were received by the St. Petersburg RO in July 2008) and his service personnel records (SPRs) were added to the file in March 2010; these records and had not been previously associated with the claims file when VA first denied the Veteran's claim of service connection for PTSD in February 2008.

4.  In August 2007, VA mental health treatment records included diagnosis of acquired psychiatric disorders (anxiety, rule out PTSD and depression) resulting from an in-service stressor corroborated, in part, by service personnel records associated with the claims file after the February 2008 rating decision.



CONCLUSION OF LAW

The criteria for an effective date of August 6, 2007, for the grant of service connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder, have been met.  38 U.S.C. § 5107, 5110 (2012); 38 C.F.R. §§ 3.156, 3.160, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to an effective date prior to February 22, 2010, for the grant of service connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder.  

Review of the record shows that VA received the Veteran's request to amend his service-connection claim to include PTSD on August 6, 2007.  

An October 2007 Formal Finding on the Unavailability of Service Records notes that all procedures to locate the Veteran's service records were correctly followed and all efforts to obtain the needed military information had been exhausted; however, such records were not available and further attempts would be futile.  

A February 7, 2008 letter notified the Veteran of the denial of his claim of service connection for PTSD, based on a finding that the evidence did not confirm the Veteran engaged in combat or was a prisoner of war and he submitted no verifiable stressor to confirm his PTSD is due to military service.  The Veteran did not appeal this determination and no new and material evidence was received within one year of the issuance of this decision.  

An April 2009 RO response to congressional inquiry notes that the RO received the Veteran's STRs on July 8, 2008.  

On February 22, 2010, VA received the Veteran's request to reopen his PTSD claim.  He noted that he had listed the incorrect ship to verify his stressor, listed the correct ship as the USS Moinester and provided a revised stressor statement.  

A March 2010 report from the Defense Personnel Records Information Retrieval System (DPRIS) shows that the Veteran's SPRs were scanned on March 8, 2010.  These records show the Veteran's dates of service on board the USS Mount Baker and the USS Moinester and his duty assignments during his period of active duty service.  

A subsequent undated Deferred Rating Decision requests the Veteran be afforded a VA examination because his SPRs confirmed he was around ammunition aboard the USS Mount Baker from December 1990 to February 1991, which he claimed caused his PTSD.  

A November 2010 rating decision confirmed and continued the prior denial of service connection for PTSD.  The Veteran appealed this determination to the Board.  

In an October 2014 remand, the Board noted that, although the present claims (including service connection for an acquired psychiatric disability) were originally characterized and developed as claims to reopen matters which were previously denied in February 2008; at the time of the February 2008 rating decision, it had been determined by a formal finding that the Veteran's STRs were unavailable.  However, as the RO received the Veteran's STRs on July 8, 2008 and also subsequently obtained his SPRs; under 38 C.F.R. § 3.156(c)(1), his service connection claim must be reconsidered without regard to the previous final denial.  

The October 2014 Board remand also noted that the RO solely addressed the issue of service connection for PTSD in the November 2010 rating decision.  However, as the record included other psychiatric diagnoses, the claim was recharacterized to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

An October 2016 Board decision granted service connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder.  A November 2016 rating decision implemented the Board decision, assigning a 10 percent rating from February 22, 2010 and 30 percent from that date (a July 2017 rating decision assigned an increased 50 percent rating from February 22, 2010).  The Veteran disagreed with the assigned disability rating and effective date and proceeded with this appeal.  

If a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal.  The Veteran did not challenge the February 2008 rating decision. 

However, the receipt of new service department records will permit VA to reconsider a previously-denied claim, without requirement that the claimant first present "new and material" evidence.  See 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence.  Such records include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c)(1).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  Also 38 C.F.R. § 3.156(c)(3) provides that an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-decided claim.

As indicated above, relevant service treatment records existed, but were not associated with the claims file until after the initial February 2008 denial of the claim.  Therefore, per 38 C.F.R. § 3.156(c), 2016 grant of service connection, which was based on the STRs and SPRs is effective on the date entitlement arose or the date VA received the previously-decided claim. 

The first evidence of any claim for service connection for an acquired psychiatric disorder, including PTSD, was received on August 6, 2007, when the Veteran requested that his service connection claim be amended to include PTSD.  As his original claim was not filed within the first year after service, service connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder, is granted effective August 6, 2007.  See Clemons, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of August 6, 2007, for the grant of service connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor related disorder, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

VA treatment records show that the Veteran reported having applied for Social Security benefits in March 2015 and was waiting to hear regarding his claim in July 2015.  Records from the Social Security Administration (SSA) regarding the Veteran's claim for SSA benefits have not been requested.  As such, remand is necessary in order to obtain all SSA records.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.

Finally, as receipt of SSA records may be pertinent to his claim of service connection for a low back disorder; adjudication of this matter is deferred pending receipt of such evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  Take appropriate action to locate all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If the requested records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After the development requested in paragraphs 1 and 2 are complete, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected acquired psychiatric disorder during the appeal period (since his August 2007 claim for service connection).  After examination of the Veteran and review of his claims file, the examiner should identify and comment on the nature, frequency and/or severity (as appropriate) of all psychiatric symptoms found to be present, including the impact of such symptoms on the Veteran's occupational and social functioning since his August 2007 claim for service connection, noting any changes in the level of disability.  

In providing the requested opinion, in addition to reviewing the Veteran's claims file, the examiner should consider and address as necessary the June 2013 private PTSD Disability Benefits Questionnaire (DBQ) and the separate attached statement from the examiner, September 2014 statement from the Veteran's treating VA psychologist and psychiatrist, December 2014 follow-up letter from his psychologist, November 2015 examination report noting the Veteran's "overreporting of symptoms," and the symptoms and findings reported during his VA mental health treatment sessions.

The examiner must provide a complete rationale for each opinion given.

If the Veteran fails to report for a VA examination, a medical opinion which addresses these questions should be provided.

4.  The AOJ should ensure that all development outlined above is completed and then readjudicate the claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


